DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 8/17/2022 have been fully considered but they are not persuasive. Applicant mainly argues that the cited prior art fails to teach specific portions of the claimed limitations and does not point out the supposed errors in view of the cited prior art. It is noted that applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them. 
Applicant’s arguments regarding claim 5 have been specifically addressed in the rejection below, namely wherein Johnson clearly teaches that the concentration of the fluorescent agent is distributed such that it increases discontinuously in two or more steps from the center toward the outer periphery in the cross-section of the core rod (column 4, lines 16-34, 46-53; column 6, lines 6-8), and the core rod is obtained by polymerization and subsequently combining a rod having a lower fluorescent agent concentration and a smaller diameter and a pipe having a higher fluorescent agent concentration and a larger diameter (column 6, lines 32-25; lines 49-56).
With respect to applicant’s arguments regarding claim 10, those skilled in the art recognize that melt spinning is divided into melt electrospinning, centrifugal melt spinning, melt blowing and molding melt extrusion spinning. Saito clearly teaches melt spinning was a well known method for producing fibers. Furthermore, it is not necessary that suggestion or motivation be found within the four corners of the references themselves. “The obviousness analysis cannot be confined by a formalistic conception of the words teaching, suggestion, and motivation, or by overemphasis on the importance of published articles and the explicit content of issued patents.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 419 (2007). The Supreme Court also noted in KSR that an obviousness “analysis need not seek out precise teachings directed to the specific subject matter of the challenged claim” because one “can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418. In this case, "[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp." KSR, 550 U.S. at 421, 82 USPQ2d at 1397. 

Claim Objections
Claim 10 is objected to because of the following informalities:  
Claim 10 recites the limitation “the side surface” in line 17.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5, 8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 5588084 A) in view of Saito (US 20020041044 A1).
With regards to claim 5, Johnson teaches a plastic scintillating optical fiber (column 6, lines 1-6; polystyrene core and acrylic cladding) comprising: a core that comprises a fluorescent agent having ultraviolet absorption and luminescence properties (column 4, lines 31-39; dopants concentrated in the core fluoresce when excited by UV light); a clad 30 that covers an outer peripheral surface of the core and has a lower refractive index than a refractive index of the core (column 3, lines 35-41; Abstract), wherein a concentration of the fluorescent agent in the core increases from a center toward an outer periphery in a cross-section of the core (column 4, lines 16-34, 46-53; column 6, lines 6-8); wherein the concentration of the fluorescent agent increases discontinuously in two or more steps from the center toward the outer periphery in the cross-section of the core (column 4, lines 26-34, and 46-53; column 6, lines 6-8; Both citations teaching the required two step increase, i.e. first step is the core center having little to no dopant and the second step having most or all of the dopant concentrated in the outer rim of the core); and wherein the core rod is obtained by polymerization and subsequently combining a rod having a lower fluorescent agent concentration and a smaller diameter and a pipe having a higher fluorescent agent concentration and a larger diameter (column 6, lines 32-25; lines 49-56).
Johnson further discloses conventional scintillating fibers may be produced by a process including the steps of dissolving scintillating fluors and/or wave-shifting dyes into a core material (inner layer), polymerizing the core material to create a preform bar of the core material, coating the preform bar with a cladding material (outer layer) to affix the cladding material to the core, and drawing the cladding-coated preform until a scintillating fiber having a pre-selected diameter is formed (column 6, lines 32-40). However, Johnson does not specifically teach inserting the core rod into a clad pipe, and drawing the preform while heating. Saito is in the field of manufacturing plastic scintillation fibers and teaches that the claimed steps were already known [0032]. It would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Johnson with the claimed steps in order to produce a scintillating fiber having a desired refractive index profile and/or light yield characteristic.
With regards to claim 8, Johnson discloses wherein the clad has a multi-clad structure comprising: an inner clad; and an outer clad comprised of a resin (acrylic, polycarbonates, etc.; column 5, lines 30-46) that covers an outer peripheral surface of the inner clad and has a lower refractive index than a refractive index of the inner clad (column 3, lines 41-43; column 5, lines 25-29; the inner layer is comprised of an inner cladding 20b and the outer layer 30 constitutes an outer cladding, the outer layer has a lower index of refraction than the inner layer).
With regards to claim 10, Johnson teaches a plastic scintillating optical fiber (column 6, lines 1-6; polystyrene core and acrylic cladding) comprising: a core that comprises a fluorescent agent having ultraviolet absorption and luminescence properties (column 4, lines 31-39; dopants concentrated in the core fluoresce when excited by UV light); a clad 30 that covers an outer peripheral surface of the core and has a lower refractive index than a refractive index of the core (column 3, lines 35-41; Abstract); and wherein a concentration of the fluorescent agent in the core increases from a center toward an outer periphery in a cross-section of the core (column 4, lines 16-34, 46-53; column 6, lines 6-8). 
Johnson further discloses conventional scintillating fibers may be produced by a process including the steps of dissolving scintillating fluors and/or wave-shifting dyes into a core material (inner layer), polymerizing the core material to create a preform bar of the core material, coating the preform bar with a cladding material (outer layer) to affix the cladding material to the core, and drawing the cladding-coated preform until a scintillating fiber having a pre-selected diameter is formed (column 6, lines 32-40). However, Johnson does not specifically teach inserting the core rod into a clad pipe, and drawing the preform while heating. Saito is in the field of manufacturing plastic scintillation fibers and teaches that the claimed steps were already known [0032]. It would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Johnson with the claimed steps in order to produce a scintillating fiber having a desired refractive index profile and/or light yield characteristic.
Johnson also does not explicitly teach wherein the concentration of the fluorescent agent increases continuously from the center toward the outer periphery in the cross-section of the core. However, it is noted that such a modification would have been known. In addition, Johnson teaches wherein the dopant may be dissolved into a solvent and dipping the preform bar of core material into the solvent and allowing the solvent to carry the fluor into the interior of the preform in a time-dependent manner so that the desired fluor distribution profile is achieved (column 6, lines 62-67). Therefore in view of producing a desired fluor distribution profile, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Johnson with the claimed concentration profile.
Johnson also does not teach the claimed method of obtaining the core rod. However, Saito teaches a method of melt spinning which was already generally known and commonly used for mass producing scintillating fibers [0004]. Those skilled in the art recognize that the claimed method of centrifugal melt spinning is one of a finite number of possible methods of the melt spinning method taught by Saito. In view of the recited benefit of mass producing scintillating fibers, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Johnson with the claimed method step.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS H TANINGCO whose telephone number is (571)272-1848.  The examiner can normally be reached on Monday-Friday 9am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCUS H TANINGCO/Primary Examiner, Art Unit 2884